857 F.2d 422
Jonna R. LINGLE, Petitioner-Appellant,v.NORGE DIVISION OF MAGIC CHEF, INC., a Delaware Corporation,Defendant-Appellee.
No. 85-2971.
United States Court of Appeals,Seventh Circuit.
Sept. 21, 1988.

On Remand from the United States Supreme Court.
Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE and MANION, Circuit Judges.

JUDGMENT ORDER

1
This cause comes before the court on remand from the United States Supreme Court, --- U.S. ----, 108 S.Ct. 1877, 100 L.Ed.2d 410.  On consideration whereof,


2
IT IS ORDERED AND ADJUDGED by this court that this court's June 23, 1987 decision in this cause is VACATED, and on remand from the United States Supreme Court the judgment of the United States District Court for the Southern District of Illinois, Benton Division, is hereby REVERSED, and the cause is REMANDED to the district court for further proceedings, with costs to the appellant, in accordance with the order of this court entered this date.